Mr. Chief Justice Hand delivered the opinion of the court: This was a bill in chancery filed in the circuit court of Madison county for partition and to construe the will of Thomas W. Smith, deceased. No abstract of the record has been filed. The rules of this court require that the party bringing a case to this court shall in all cases, on or before the second day of the term, file in the clerk’s office a complete abstract of the record. In case of a failure to file an abstract the court will decline to consider the case upon its merits, and.the judgment or decree of the lower court will be affirmed. For a failure to file an abstract the decree is affirmed. Decree affirmed.